DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:
Regarding claim 20, line 5 – “nd” needs to be changed to “and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (KR 20150075143 with a machine translation recited herein).

    PNG
    media_image1.png
    225
    324
    media_image1.png
    Greyscale

Regarding claim 1, Kwon et al disclose in Fig 2 above a mobile electronic device (i.e. “a position detecting device applied to a mobile object”) (page 3, first and second paragraphs), comprising:
a positioning module (i.e. GPS 22) capable of performing positioning of the mobile electronic device by receiving radio waves from navigation satellites (Abstract; page 3, fourth paragraph – page 4, first paragraph);
a movement detection sensor (i.e. IMU 21) capable of detecting movement of the electronic device without using the radio waves from navigation satellites (Abstract; page 3, fifth paragraph – page 4, first paragraph);
a processor and a memory (i.e. broadly reads on position correction unit 10/200) (page 3, fourth paragraph – page 5, first paragraph; page 6, seventh paragraph – page 8, first paragraph),
wherein the processor capable of executing a prescribed process on the basis of a first tentative determination result obtained by determining whether the mobile electronic device is moving based on a signal obtained from the movement detection sensor as well as a second tentative determination result obtained by determining whether the mobile electronic device is moving based on positional information detected by the positioning module (page 3, fourth paragraph – page 5, first paragraph; page 6, seventh paragraph – page 8, first paragraph).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. that performs, that detects, executes) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claims 2-12, Kwon et al disclose in Fig 2 above the processor is capable of determining the functions as claimed (page 3, fourth paragraph – page 5, first paragraph; page 6, seventh paragraph – page 8, first paragraph).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. determines) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claims 13-16, Kwon et al disclose in Fig 2 a direction sensor (i.e. IMU 21) (page 3, fifth paragraph); wherein the positioning module is configured to be switchable between receiving positional information and being suspended (Abstract; page 3, fifth paragraph – page 4, first paragraph), and wherein the processor capable of using the direction sensor to determine whether a turn has occurred, and, when that determination result indicates that a turn has occurred, makes the positioning module receive the positional information (page 3, fourth paragraph – page 5, first paragraph; page 6, seventh paragraph – page 8, first paragraph).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. uses) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claim 17, Kwon et al disclose the memory is a memory in which the current position is stored via the positioning module (page 4, third paragraph; page 7, third paragraph), and wherein in sequentially storing the current position detected by the positioning module in the memory, the processor capable of instructing the positioning module to store the current position and receives a storage complete notification from the positioning module.
The statements of intended use or field of use (i.e. instructs) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claim 20, Kwon et al disclose a determination method performed by a processor (i.e. broadly reads on position correction unit 10/200) of a mobile electronic device (i.e. “a position detecting device applied to a mobile object”) (Fig 2; page 3, first and second paragraphs) that includes, in addition to the processor, a positioning module (i.e. GPS 22) that performs positioning of the mobile electronic device by receiving radio waves from navigation satellites (Abstract; page 3, fourth paragraph – page 4, first paragraph); a movement detection sensor (i.e. IMU 21) that detects movement of the electronic device without using the radio waves from navigation satellites (Abstract; page 3, fifth paragraph – page 4, first paragraph); and a memory (i.e. broadly reads on position correction unit 10/200), the method comprising, via the processor:
determining whether the mobile electronic device is moving on the basis of a first tentative determination result obtained by determining whether the mobile electronic device is moving based on a signal obtained from the movement detection sensor as well as a second tentative determination result obtained by determining whether the device is moving based on positional information detected by the positioning module; and upon determining that the mobile electronic device is moving, storing the positional information detected by the positioning module in the memory (page 3, fourth paragraph – page 5, first paragraph; page 6, seventh paragraph – page 8, first paragraph).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al.
Regarding claim 18, Kwon et al do not explicitly disclose a switch that switches between the memory and a non-volatile memory that stores map data, wherein when issuing an instruction to store the current position, the processor instructs the switch to switch to the memory as claimed.  However, such switching between the memory and a non-volatile memory is well known in computer art for properly storing, uploading, and/or transferring data, and for properly reducing the amount of data stored in a memory; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate well-known computer switch and non-volatile memory for switching between the memory and a non-volatile memory to properly stored data in a system since such switch and non-volatile memory are well known in the computer art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al in view of Shibata (IDS reference – JP 2013160686.
Regarding claim 19, Kwon et al disclose the claimed mobile electronic device.  However, Kwon et al do not explicitly disclose the mobile electronic device is incorporated in an electronic timepiece wherein the electronic timepiece also comprising a display unit that displays time, controlled by the processor in the mobile electronic device as claimed.  Shibata teaches in the same field of endeavor an electronic timepiece (i.e. navigation device 1) (Fig 1-2; [0015]) comprising: the mobile electronic device and a display unit (i.e. display unit 7) capable of displaying time, controlled by the processor in the mobile electronic device (Fig 1-2; [0018]-[0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon et al in view of Shibata to incorporate such electronic timepiece comprising: the mobile electronic device and a display unit that displays time, controlled by the processor in the mobile electronic device as taught by Shibata to gain the advantage of properly displaying time in a positioning system, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. displays) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0319604 discloses an electronic timepiece includes a radio wave receiver, a communication unit, a memory and a processor.  The radio wave receiver receives radio waves from positioning satellites.  The communication unit communicates with an external device.  The memory stores a program and predicted positional information on the positioning satellites.  Based on the program stored in the memory, in response to a predetermined condition for an elapsed time from a valid period of the stored predicted positional information being satisfied, the processor causes the communication unit to receive predicted positional information with other information from the external device when the communication unit receives the other information.
US 10,158,978 discloses a system receives, over a network, position data acquired by a position sensor of a device, and sensor data acquired by a further sensor of the device while the position sensor of the device is inactive, the sensor data from the further sensor indicating a direction of travel of the device.  The system determines, using the sensor data acquired by the further sensor of the device, a heading and movement of the device relative to a position indicated by the position data, and updates a position of the device according to the determined heading and movement.
US 2017/0372580 discloses s device to be worn by a subject for determining whether the subject is inside or outside of a containment zone, established by a user moving the device along a plurality of segments about the containment perimeter, the segments crossing the containment perimeter at an angle.  There is a positioning unit for generating position data, including satellite positioning data, for the device.  There is a processor unit configured to, while in a perimeter learn mode, establish the containment perimeter by receiving at least two segment waypoints from the position data for each of the plurality of segments, determine from the segment waypoints a containment perimeter waypoint for each of the segments and connect the containment perimeter waypoints to establish the containment perimeter.  While in a contain mode, the processor determines from the position data if the subject is inside or outside of the containment zone.
US 8,825,396 discloses a quasi tightly coupled (QTC) aided INS (AINS) process has an inertial navigator system with a loosely-coupled AINS Kalman filter that constructs INS-GNSS position measurements, a GNSS position engine that computes a position fix from observables and an externally provided a priori position and position VCV matrix.  An INS position seeding process in which the externally provided a priori position to the GNSS position engine is an antenna position computed from the INS position and attitude solution.  An observable subspace constraint (OSC) process computes an OCS matrix that suppress the components of the GNSS position error due to a poor geometry in the GNSS position solution in the IG position measurement constructed by the AINS Kalman filter and that multiplies the OSC matrix and the IG position measurement and measurement model matrix to suppress uncorrected component of the GNSS position error in the IG position measurement and measurement model.
US 9,019,156 discloses a positioning apparatus, positioning method and storage medium.  According to one implementation, a positioning apparatus includes a first positioning section, a second positioning section, a first calculating section, a control section and a specifying section.  The first positioning section performs positioning of the positioning apparatus.  The second positioning section performs positioning of displacement of the positioning apparatus.  The first calculating section calculates a positioning accuracy of displacement.  The control section controls measurement operation of the first and the second positioning sections based on the positioning accuracy calculated by the first calculating section. The specifying section specifies a present position of the positioning apparatus based on a measured result of the first and second positioning sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646